PER CURIAM.
This is an original habeas corpus proceeding. Petitioner, Ted Wolff, was found guilty of contempt by the Circuit Court of Jackson County, Missouri, for having violated the terms of an injunction issued by that court.
The circumstances, conditions, pleadings, facts, evidence and law regarding this matter are for all practical appellate purposes identical with those in Angle v. Owsley, Mo.App., 332 S.W.2d 457, in which case our opinion is being handed down concurrently. The opinion in that case applies completely to this case and it is unnecessary to repeat that opinion either in whole or in part.
Therefore, the Writ of Habeas Corpus here is made permanent. Defendant is discharged from custody and his bail bond is released.